DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 June 2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butcher et al (US 2016/0208708) in view of Messinger (US 1,850,937).
Regarding Claim 1, Butcher et al disclose a fluid manifold (Figure 9c; Abstract).  The manifold comprising: 

a fluid inlet (102); 
a plurality of fluid outlets (Figure 9c between 106 and 106b); and 
a volume disposed between and in fluid communication with the fluid inlet and the plurality of fluid outlets (within 100 between 102 and 104), wherein the volume defines: 
a first width, W1, as measured at a first location near the fluid inlet (see Annotated Figure A), 
a second width, Wo, as measured at a second location near the plurality of fluid outlets (see Annotated Figure A), 
a first thickness, T1, as measured at the first location perpendicular to W1 (see Annotated Figure A), and 
a second thickness, To, as measured at the second location perpendicular to Wo (see Annotated Figure A), and 
wherein Wo > W1 > T1 > To (see Annotated Figure A),
wherein the volume defines a tapered width and a tapered thickness (Annotated Figure A);
but fails to expressly disclose, wherein at least one of the tapered width or the tapered thickness comprises a straight wall segment angled at a constant rate.

    PNG
    media_image1.png
    290
    655
    media_image1.png
    Greyscale

Annotated Figure A
Messinger et al teach a manifold (Figure) with a body (10) defining a fluid inlet (11; page 1, lines 6-9) and a plurality of fluid outlets (12; page 1, lines 6-9) with a volume disposed between and in fluid communication with the fluid inlet and the plurality of fluid outlets (the interior of 10) with a first width and thickness (the diameter of 11) and a second width and thickness (along the outlets 12) where the volume defines a tapered width and thickness (from 10 to 12) where at least one of the tapered width or the tapered thickness comprises a straight wall segment angled at a constant rate (where at least the width tapers outward from 10 to 12 in a straight wall segment angled at a constant rate (Figure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Butcher et al to incorporate the teachings of Messinger et al to provide for wherein at least one of the tapered width or the tapered thickness comprises a straight wall segment angled at a constant rate.  Doing so would be combining prior art elements according to known methods (providing a straight wall segment on the tapered width or thickness) to yield predictable results (to allow a smooth transition from the first end to the second end).
Regarding Claim 2, Butcher et al disclose a body (Figure 9c).  The body defining: 
a fluid inlet (102); 
a plurality of fluid outlets (Figure 9c between 106 and 106b); and 
a volume disposed between and in fluid communication with the fluid inlet and the plurality of fluid outlets (within 100 between 102 and 104), wherein 
the volume has a tapered width and a tapered thickness, and wherein the tapered width tapers in a direction opposite of the tapered thickness (Figure 9c),
but fails to expressly disclose, wherein at least one of the tapered width or the tapered thickness comprises a straight wall segment angled at a constant rate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Butcher et al to incorporate the teachings of Messinger et al to provide for wherein at least one of the tapered width or the tapered thickness comprises a straight wall segment angled at a constant rate.  Doing so would be combining prior art elements according to known methods (providing a straight wall segment on the tapered width or thickness) to yield predictable results (to allow a smooth transition from the first end to the second end).
Regarding Claim 3, Butcher et al disclose where the plurality of fluid outlets are disposed along a same plane (Figure 9c).  
Regarding Claim 5, Butcher et al disclose where internal ends of the plurality of fluid outlets are disposed along a line extending perpendicular to a central axis of the fluid inlet (along the plant of Wo as seen in Annotated Figure A).  
Regarding Claim 6, Butcher et al disclose where at least one of the plurality of fluid outlets has a central axis parallel with a central axis of the fluid inlet (where the central axis would apply through 106b and so at least the two outlets on either side of 106b would have a central axis parallel to the central axis of the inlet; Figure 9c).  
Regarding Claim 7, Butcher et al disclose where all of the plurality of fluid outlets have central axis parallel with a central axis of the fluid inlet (Figure 9c).  
Regarding Claim 8, Butcher et al disclose where the volume defines a triangular cross section, as viewed from a top view (where the “tip” of the triangle is at the inlet).  
Regarding Claim 9, Butcher et al disclose where the volume defines a quadrilateral cross section, as viewed from a side view (where the inlet and outlet planes are the right and the left sides of the quadrilateral respectively).  
Regarding Claim 10, Butcher et al disclose where the inlet has a diameter greater than any of the plurality of outlets (Figure 9c).  
Regarding Claim 11, Butcher et al disclose where the body is monolithic (Figure 9c).  
Regarding Claim 16, Butcher et al disclose where the plurality of fluid outlets comprise adjacent fluid outlets that are spaced apart from one another by a wall of the body (106a or 106b), but fails to expressly disclose wherein an upstream side of the wall defines a curved profile.  
Messinger teaches a manifold (Figure) with fluid outlets (12) separated by a wall (at least 16 or 17) wherein an upstream side of the wall defines a curved profile (Figure).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Butcher et al to incorporate the teachings of Messinger as it would have been an obvious matter of design choice to provide for wherein an upstream side of the wall defines a curved profile, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butcher et al (US 2016/0208708) in view of Messinger (US 1,850,937) in further view of Gregor et al (US 5,979,343).
Regarding Claim 4, Butcher et al disclose all essential elements of the current invention as discussed above except where the plurality of fluid outlets are disposed along at least two planes, and wherein the at least two planes are parallel with respect to one another.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Butcher et al to incorporate the teachings of Gregor et al to provide for where the plurality of fluid outlets are disposed along at least two planes, and wherein the at least two planes are parallel with respect to one another.  Doing so would be combining prior art elements according to known methods (the layout of the fluid outlets of Gregor et al incorporated into the manifold of Butcher et al) to yield predictable results (to provide more fluid outlets or allow the fluid outlets to me contained within an area with a shorter width).
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butcher et al (US 2016/0208708) in view of Messinger (US 1,850,937) in further view of Moore (US 1,905,733).
Regarding Claim 12, Butcher et al disclose all essential elements of the current invention as discussed above except where each of the plurality of fluid outlets defines an opening adapted to receive an end of a hose.  
Moore teaches a fluid manifold (generally at 10) with a plurality of fluid outlets (to 12 and 13; Figure 1) where each of the plurality of fluid outlets defines an opening adapted to receive an end of a hose (hoses 12 and 13; Page 1, lines 47-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Butcher et al to incorporate the teachings of Moore to provide for where each of the plurality of fluid outlets defines an opening adapted to receive an end of a hose.  Doing so would be combining prior art elements according to known methods (attaching a hose to the fluid outlets of Butcher et al) to yield predictable results (to provide a fluid flow conduit for the fluid flowing through the manifold).
Regarding Claim 13, Butcher et al disclose where the opening has a diameter greater than a diameter of the fluid outlet (Figure 9c).  
Regarding Claim 14, Butcher et al disclose all essential elements of the current invention as discussed above except where the body defines an inlet sidewall thickness as measured along a fluid inlet coupling portion, and a volume sidewall thickness as measured along the volume, and wherein the volume sidewall thickness is greater than the inlet sidewall thickness.  
Moore teaches a fluid manifold (generally at 10) where the body defines an inlet sidewall thickness as measured along a fluid inlet coupling portion (at 11), and a volume sidewall thickness as measured along the volume (at least at where reference numeral 10 points), and wherein the volume sidewall thickness is greater than the inlet sidewall thickness (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Butcher et al to incorporate the teachings of Moore as it would have been an obvious matter of design choice to provide for where the body defines an inlet sidewall thickness as measured along a fluid inlet coupling portion, and a volume sidewall thickness as measured along the volume, and wherein the volume sidewall thickness is greater than the inlet sidewall thickness, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 15, Moore teaches where the volume sidewall thickness tapers, as measured between the fluid inlet and the plurality of fluid outlets (Figure 1).  
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 1,905,733) in view of Butcher et al (US 2016/0208708) in further view of Messinger (US 1,850,937).
Regarding Claim 17, Moore discloses a fluid system (Figure 1).  The system comprising: 
a fluid inlet hose (11); 

a fluid manifold coupled between the fluid inlet hose and the plurality of fluid outlet hoses (generally at 10), wherein the fluid manifold comprises a volume disposed between fluid inlets and fluid outlets (within 18, 19 and 20), and wherein the volume has a tapered width (Figure 1) but fails to expressly disclose a tapered thickness, and wherein the tapered width tapers in a direction opposite of the tapered thickness and wherein at least one of the tapered width or the tapered thickness comprises a straight wall segment angled at a constant rate.
Butcher et al teach a fluid system (Figure 9c) where the volume has a tapered width and a tapered thickness (see Annotated Figure A), and wherein the tapered width tapers in a direction opposite of the tapered thickness (Figure 9c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Butcher et al as it would have been an obvious matter of design choice to provide for a tapered thickness, and wherein the tapered width tapers in a direction opposite of the tapered thickness, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Messinger et al teach a manifold (Figure) with a body (10) defining a fluid inlet (11; page 1, lines 6-9) and a plurality of fluid outlets (12; page 1, lines 6-9) with a volume disposed between and in fluid communication with the fluid inlet and the plurality of fluid outlets (the interior of 10) with a first width and thickness (the diameter of 11) and a second width and thickness (along the outlets 12) where the volume defines a tapered width and thickness (from 10 to 12) where at least one of the tapered width or the tapered thickness comprises a straight wall segment angled at a constant rate (where at least the width tapers outward from 10 to 12 in a straight wall segment angled at a constant rate (Figure).

Regarding Claim 18, Moore discloses where the fluid inlet hose (11) and the plurality of fluid outlet hoses (12 and 13) are spaced apart from the volume (Figure 1).  
Regarding Claim 19, Moore discloses where the fluid inlet hose (11) and the plurality of fluid outlet hoses (12 and 13) are oriented along generally parallel central axis (Figure 1).  
Regarding Claim 20, Moore discloses where ends of the plurality of fluid outlet hoses are disposed along a line extending perpendicular to a central axis of at least one of the plurality of fluid outlet hoses (to the top and bottom as seen in Figure 1 where the central axis is right and left).
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753